Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
29, 2019.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-19-00439-CV


      RECESSABILITY INC. AND JANETTE HENDREX, Appellants

                                         V.

                     SCOGGINS THERAPIES, INC., Appellee

                     On Appeal from the 190th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-05470


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed May 7, 2019. On October 14, 2019,
the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.